    Case: 4:19-cv-02798-NAB Doc. #: 29 Filed: 05/29/20 Page: 1 of 3 PageID #: 56




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


SARAH TOWNSEND,                                        )
                                                       )
               Plaintiff,                              )
                                                       )
        v.                                             )      Case No. 4:19-cv-2798 NAB
                                                       )
T. WILLIAMS,                                           )
                                                       )
                                                       )
               Defendant.                              )

                              SATISFACTION OF JUDGMENT1

        On March 3, 2020, this Court entered a consent judgment against Defendant Terrence

Williams and in favor of Plaintiff Sarah Townsend. Doc. 28. The consent judgment awarded

Plaintiff $2,500.01, together with Plaintiff’s reasonable costs in the amount of $475 and attorneys’

fees in the amount of $5,000. Plaintiff acknowledges that Defendant has paid the amounts ordered

by this Court and has fully satisfied this judgment.



DATED: May 29, 2020                                    Respectfully submitted,

                                                       /s/ Lisa S. Hoppenjans
                                                       Lisa S. Hoppenjans, #63890MO
                                                       First Amendment Clinic
                                                       Washington University School of Law
                                                       Campus Box 1120
                                                       Anheuser Busch Hall
                                                       One Brookings Drive
                                                       St. Louis, MO 63130-4899
                                                       (314) 935-8980
                                                       (314) 935-5171 (facsimile)
                                                       lhoppenjans@wustl.edu


1      The parties have consented to the jurisdiction of the undersigned United States Magistrate
Judge pursuant to 28 U.S.C. § 636(c).
Case: 4:19-cv-02798-NAB Doc. #: 29 Filed: 05/29/20 Page: 2 of 3 PageID #: 57




                                         Anthony E. Rothert, #44827MO
                                         Jessie Steffan, #64861MO
                                         ACLU of Missouri Foundation
                                         906 Olive Street, Suite 1130
                                         St. Louis, Missouri 63101
                                         (314) 652-3114
                                         (314) 652-3112 (facsimile)
                                         arothert@aclu-mo.org
                                         jsteffan@aclu-mo.org

                                         Gillian R. Wilcox, #61278MO
                                         406 West 34th Street, Suite 420
                                         Kansas City, Missouri 64111
                                         ACLU of Missouri Foundation
                                         (816) 470-9938
                                         gwilcox@aclu-mo.org

                                         Attorneys for Plaintiff




                                     2
  Case: 4:19-cv-02798-NAB Doc. #: 29 Filed: 05/29/20 Page: 3 of 3 PageID #: 58




                                CERTIFICATE OF SERVICE

       I certify that on May 29, 2020, I filed this document through the Court’s electronic case
system which caused the document to be served on all counsel of record.


                                                    /s/ Lisa S. Hoppenjans
                                                    Lisa S. Hoppenjans




                                                3
